Title: To Thomas Jefferson from Johann Abraham Albers, 16 November 1803
From: Albers, Johann Abraham
To: Jefferson, Thomas


               
                  Sir
                  Bremen th. 16 Novbr 1803.
               
               By this I have the Honour to send Your Excellency the third Volume of my American Annals, and as a proof of my profound respect, have taken the liberty of dedicating it to You.
               At same time allow me to assure You of the sincere esteem, which the German Nation feels for the United States of America, and that the publication of my Annals, whose principal aim is the extension of one part of their Literature, has been received here in the most flattering manner.
               I have the Honour to be Sir Your most obedient servant
               
                  J. A. Albers Dr.
               
            